Title: Enclosure: Memorandum on Land, 25 May 1794
From: Washington, George
To: 


                  
                     
                     Philadelphia May 25th 1794.
                  
                  Land belonging to the subscriber—West of the Alligany Mountain—and in the Great dismal Swamp in Virginia—which he would dispose of at the prices thereunto annexed.
      Upon the River Ohio—East side   }
In 3 separate tracts—according to the }   Acres 
     Surveys thereof for 2,314.       }   9,157
     2,448 & 4,395  
Round bottom (1)                            587
                                                  9,774.
       On the great Kanhawa.          }
In 4 tracts—viz.—10,990—7,276         }
     2,000—& 2,950—together           }  23,216
                           32,960 @ 20/ V: Cy (2)   £32,960
                                 25 prCt diffe. Exch. 8,240
       
       West of the Ohio.
In 3 tracts, on the little Miami—viz.—
     first, near the mouth—     
     within a mile of the Ohio   }           839
     2d Seven miles up the Miami }           977
     3d ten miles up the same    }         1,235
                                           3,051 @  7/6  (3) 1,144. 2.6
         In Kentucky.
     In two Surveys                     5,000           3/9  (4)           937.10.0
         In the state of Pennsa
     Washington C[oun]ty by Patent      2,813          30/   (5)         4,219.10.0
     Fayette     Ditto   by Do          1,644          40/   (6)         3,288
     Westmoreld  Do   Great Meadows       234½         25/   (7)           293. 2.6
       Great dismal Swamp.
     A full share 2/21 part about       4,000          25/  V. Cy  (8)   5,000
                                                         diffe. Excha.     1,250     
                                                                          57,332. 5.0
                  The above land, in my opinion, is richly worth the sum annexed to each parcel, & I have no doubt of its fetching it, or more, at the present moment, if I was in the habit, or in the way of disposing of land; but as neither of these is the case, and as I prefer present convenience to future gain, I will let them go to one person, or to an association of persons, for the round sum of fifty thousand pounds; estimating dollars at Seven shillings & six pence, and other gold & silver coin, currt in the country, at that rate; and if the interest is secured to me in any of the Banks, or in any other manner so as to render the receipt certain, when paymt becomes due, I will wait a term (to be agreed upon) for the principa[l].
                  The notes on the other side, relatively to some of the tracts, may be as <satis>factory as they are useful.
                  
                     Go: Washing<ton>
                  
                
                     Note (l). This tract for its size, is perhaps one of the most valuable on the Ohio River. It is in the shape of a horse shoe, with an elevated situation at the upper end for a house, on the bank of the River. It lies on the nearest & most direct road from the
                        
                        Settlements on the Monongalia to Detroit; about 15 miles below Wheeling (where there is a thick & respectible settlement) and about 75 miles above Mariatte.
                     (2) The price at which they were offered to Mr Greenleaf.
                     (3) These tracts adjoin Judge Symes purchase & settlements—on the opposite side of the little Miami and are in the vicinity of Fort Washington. They were obtained for me, under the auspices of Colo. Thos Marshall of Kentucky; and by a verbal conversation which I have had with the person who surveyed them I am more impressed with the value of the land than I am by the official report—but it is on the latter I rest the character of it.
                     (4) I have neither the Surveys nor the Patents of these lands by me; both however are at Mt Vernon. They were purchased from Governor Lee of Virga, who has assured me, that they were of the first quality in that Country. They cost me £500 Virga M[one]y several years ago.
                     (5) By an actual survey (since the patent issued for this land) it has been found to measure upwards of 3000 acres. It lies not more than 15 or 16 miles from Pittsburgh—less from the County town—and contains 12 or 15 good & well improved farms—for that part of the Ctry.
                     (6) This tract is composed of five original Surveys, compactly joined, with an allowance of 6 prCt (according to the custom of the land office of Pennsylvania) at the time it was granted. These Surveys are among the first that were made in that country, & the goodness of the land is not exceeded by any therein. It lies on the great Road from Fort Cumberland to Pittsburgh, distant from the latter 40 miles. It has one large and several smaller farms on it. A Mill which cost (15 or 18 years ago) between a thousand & twelve hundred pounds—and lately by an allowance to the tenant has undergone a repair. Within 30 feet of the Mill house is a great shew of Iron Ore.
                     (7) This tract consists chiefly of Meadow, and is very valuable though unimproved. It is situated about half way between Fort Cumberland & Pittsburgh. Braddocks Road passes through it; which, and the advantage of so much meadow fit for the scythe, makes it an excellent stand for a Publican.
                     (8) This quantity is about the amount of the share I hold
                        
                        in the great dismal Swamp. And of all the speculations in the United States, of which I have any conception, this, for the magnitude of it, is, in my opinion the most promising. The company of which I am one, holds 40,000 acres of Patented land therein; in which there is no dispute; and they have a just right to a good deal more which has been taken from them (illegally, & not past recovery) through their own inattention. Independant of the 40,000 acres, of which mine is a part, there is a large plantation of reclaimed land, on which the Company worked a number of hands many years; Part of whom, I believe, are continued thereon to this day. My share of the Plantation & Negros shall be included in the sum annexed to the Land. The 40,000 acres is the richest part of the whole swamp, and indeed it is scarcely possible for soil to be richer. The unreclaimed rice swamps of So. Carolina which are in no respect better & few of them so advantageously situated sell from ten to £15 ster[lin]g an acre, and when reclaimed at from 25 to £50 pr Acre. The Canal which is now opening from Elizabeth River to Albemarle sound passes through it, & will contribute much to the draining thereof; and in other respects will add immensely to the value of the property.  Rice, Tobacco, Indian Corn, Oats & other articles have been raised most luxuriantly by the Companies hands, on their plantation in this swamp. The value of so much land, of this quality within a few miles of Norfolk, Suffolk & Portsmouth; and alongside of Nansemond River (at a very small distance therefrom)—cultivated in these articles or laid to grass for mowing or grazing is almost incalculable.
                  
               